PROSPECTUS Voya Select Rate Single Premium Deferred Modified Guaranteed Annuity Contracts Issued By Voya Retirement Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (“SEC”) and is available upon written or oral request without charge. The SEC maintains a web site (www.sec.gov) that contains material incorporated by reference, and other information about us, which we file electronically. The reference number assigned to this contract is 333-203610. How to reach us… Customer Service Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: www.voya.com The allocation options available under the Contract are Guarantee Periods. A Guarantee Period is equal to one or more Contract Years during which a declared Guarantee Period Interest Rate is guaranteed to be credited to the Single Premium or Accumulation Value, as applicable. See page 13. The following Guarantee Periods are currently available: Initial Guarantee Periods Guarantee Periods for Renewals 5 to 10 years (5, 6, 7 etc.) 1 year You select the Initial Guarantee Period for the Single Premium. We automatically apply the Accumulation Value to the 1-year Guarantee Period at the end of the Initial Guarantee Period, or each succeeding Guarantee Period, as applicable, until you give us alternative instructions. IMPORTANT NOTE: For Contracts issued in Minnesota, the Initial Guarantee Period is limited to 5 years or less if the Owner is age 76 to 80. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT PERIOD : You may return the contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Accumulation Value, adjusted for any Market Value Adjustment, where permitted. See page 23. PLEASE REFER TO OF THIS PROSPECTUS FOR A DISCUSSION OF THE RISK FACTORS ASSOCIATED WITH THE CONTRACT. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See page 24. 1 May 1, 2015 Contents Contents 2 Summary – Contract Charges and Risk Factors 5 Surrender Charges 5 Risk Factors 5 Voya Retirement Insurance and Annuity Company _ 6 Organization and Operation _ 6 Separate Account 6 Charges 7 Surrender Charge 7 Overnight Charge 9 Premium Tax and Other Taxes 9 The Annuity Contract 9 Owner 9 Joint Owner 9 Annuitant and Contingent Annuitant 9 Beneficiary _ 10 Change of Owner or Beneficiary _ 10 Contract Purchase Requirements 11 Availability of the Contract 12 Crediting of Premium Payments 12 Accumulation Value 12 A nti-Money Laundering _ 12 Administrative Procedures 13 Other Contracts 13 Guarantee Periods and Market Value Adjustment 13 Initial Guarantee Periods and Guarantee Periods for Renewals 13 Initial Guarantee Period Interest Rate and Guarantee Period Interest Rate 13 Market Value Adjustment 14 Surrender and Withdrawals 17 Cash Surrender Value 17 Withdrawals 17 Regular Withdrawals and the Minimum Withdrawal Amount 17 Systematic Withdrawals 18 Market Value Adjustments on Systematic Withdrawals 18 Withdrawals from Individual Retirement Annuities 18 Death Benefit 19 Death Benefit prior to the Annuity Commencement Date 19 Spousal Beneficiary Contract Continuation _ 19 Payment of the Death Benefit to a Spousal or Non-spousal Beneficiary _ 20 Death Benefit after the Annuity Commencement Date 20 Annuity Payments and Annuity Plans 20 Annuity Payments 20 Annuity Plans 21 Payments for a Period Certain _ 21 Payments for Life with a Period Certain _ 21 Life Only Payments 22 Joint and Last Survivor Life Payments 22 Death of the Annuitant who is not an Owner 22 Other Important Information _ 22 Annual Report to Owners 22 Suspension of Payments 22 Misstatement Made by Owner in Connection with Purchase of this Contract 22 Insurable Interest 22 Assignment 23 Contract Changes — Applicable Tax Law _ 23 Right to Examine and Return this Contract Period _ 23 Non-Waiver 24 Special Arrangements 24 Selling the Contract 24 State Regulation _ 26 Legal Proceedings 26 Legal Matters 27 Experts 27 Further Information _ 27 Incorporation of Certain Documents by Reference 27 Inquiries 27 United States Federal Tax Considerations 28 Introduction _ 28 Types of Contracts: Nonqualified and Qualified _ 28 Taxation of Nonqualified Contracts 28 Taxation of Gains Prior to Distribution _ 28 Taxation of Distributions 29 Taxation of Qualified Contracts 31 General 31 Contributions 31 Distributions – General 33 Withholding _ 34 Assignment and Other Transfers 35 Possible Changes in Taxation _ 35 Taxation of Company _ 35 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found about a special term. Accumulation Value – On the Contract Date, the Single Premium less any premium tax, if applicable.
